Case 1:18-cr-00882-LTS Document 228 Filed 04/09/21 Page 1of7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a eee ee ee ee ee ee ee ee x

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER

-V.- OF FORFEITURE AS TO SPECIFIC

: PROPERTY/

TIEN CHIH WANG, MONEY JUDGMENT

Defendant. 85 18 Cr. 882 (LTS)
ee x

WHEREAS, on or about September 25, 2019, TIEN CHIH WANG (the
“Defendant”’), was charged in a four-count Superseding Information, $5 18 Cr. 882 (LTS) (the
“TInformation”), with conspiracy to commit money laundering, in violation of Title 18, United
States Code, Section 1956(h) (Count One); money laundering, in violation of Title 18, United
States Code, Sections 1956(a)(1)(A)(i) and 2 (Count Two); violating the Travel Act, in violation
of Title 18, United States Code, Sections 1952(a)(1), (a)(), and 2 (Count Three); and making false
statements, in violation of Title 18, United States Code, Sections 1001 and 2 (Count Four);

WHEREAS, the Information included a forfeiture allegation as to Counts One and
Two of the Infermation, seeking forfeiture to the United States, pursuant to Title 18, United States
Code, Section 982(a)(1), of any and all property, real and personal, involved in the offenses alleged
in Counts One and Two of the Information, and any property traceable to such property, including
but not limited to a sum of money in United States currency representing the amount of property
involved in the offenses charged in Counts One and Two of the Information;

WHEREAS, the Information included a forfeiture allegation as to Count Three of
the Information, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
Section 98 | (a)(1)(C) and Title 28, United States Code, Section 2461, of any and all property, real

and personal, which constitutes or is derived from proceeds traceable to the offense charged in

 
Case 1:18-cr-00882-LTS Document 228 Filed 04/09/21 Page 2 of 7

Count Three of the Information, and any property traceable to such property, including but not
limited to a sum of money in United States currency representing the amount of proceeds traceable
to the offense charged in Count Three of the Information;

WHEREAS, on or about September 25, 2019, the Defendant pled guilty to Counts
One through Four of the Information, pursuant to a plea agreement with the Government, wherein
the Defendant adinitted the forfeiture allegations with respect to Counts One through Three of the
Information and agreed to forfeit, pursuant to Title 18, United States Code, Sections 982(a)(1) and
98 1(a)(1)(c) and Title 28, United States Code, Section 2461, of @) a sum of money in United States
currency representing all property involved in the offenses charged in Counts One and Two and
all proceeds traceable to the offenses charged in Count Three; and (ii) all right, title and interest in
$139,712 in United States currency seized on October 15, 2018 from the Defendant’s residence in
Flushing, NY (the “Specific Property”);

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $900,000 in United States currency representing the property involved in the offense
charged in Counts One and Two of the Information and the amount of proceeds traceable to and
the property involved in the offense charged in Count Three of the Information that the Defendant
personally obtained (the “Money Judgment”);

WHEREAS, the Defendant further consents to the forfeiture of all his right, title
and interest in the Specific Property, which constitutes property involved in the offense charged in
Counts One and Two of the Information and proceeds traceable to Counts Three of the Information
that the Defendant personally obtained;

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the property involved in the offenses charged in Counts One and Two and proceeds

 

 
Case 1:18-cr-00882-LTS Document 228 Filed 04/09/21 Page 3 of 7

traceable to Count Three of the Information that the Defendant personally obtained cannot be
located upon the exercise of due diligence, with the exception of the Specific Property;

WHEREAS, the Defendant agrees to make payments in the amount of (a) $150,000
in United States currency to the United States in partial satisfaction of the Money Judgment
immediately upon entry of this Consent Preiiminary Order of Forfeiture as to Specific
Property/Money Judgment (the “First Payment”); and (b) $138,788 in United States currency to
the United States in partial satisfaction of the Money Judgment by June 11, 2021 (the “Second
Payment”, together with the First Payment, the “Payments”); and

WHEREAS, pursuant to Title 21, United States Code, Section 853({g), and Rules
32.2(b)(3), and 32.2(b\(6) of the Federal Rules of Criminal Procedure, the Government is now
entitled, pending any assertion of third-party claims, to reduce the Specific Property to its
possession and to notify any and all persons who reasonably appear to be a potential claimant of
their interest herein;

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Thane Rehn of counsel, and the Defendant, and his counsel, Robert C. Gottlieb, Esq.,
that:

1. As a result of the offenses charged in Counts One through Three of the
Information, to which the Defendant pied guilty, a money judgment in the amount of $900,000 in
United States currency, representing the property involved in the offense charged in Counts One
and Two of the Information and amount of proceeds traceable to the offense charged in Count

Three of the Information that the Defendant personally obtained, shall be entered against the

Defendant.

 

 
Case 1:18-cr-00882-LTS Document 228 Filed 04/09/21 Page 4 of 7

2. As a result of the offenses charged in Counts One through Three of the
Information, to which the Defendant pled guilty, all of the Defendant’s right, title and interest in
the Specific Property is hereby forfeited to the United States for disposition in accordance with the
law, subject to the provisions of Title 21, United States Code, Section 853.

3. The Defendant shall make the First Payment to the Government upon entry
of this Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment and the
Second Payment on or before June 11, 2021, and the Government agrees to accept the Payments

and the Specific Property upon entry of a Final Order of Forfeiture in full satisfaction of the Money

Judgment.

4, Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the
Defendant, TIEN CHIH WANG, and shall be deemed part of the sentence of the Defendant, and
shall be included in the judgment of conviction therewith.

5. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the United States Marshals Service, and
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New
York, New York 10007 and shall indicate the Defendant’s name and case number.

6. The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

 

 
Case 1:18-cr-00882-LTS Document 228 Filed 04/09/21 Page 5of7

7. Upon entry of this Consent Preliminary Order of Forfeiture as to Specific
Property/Money Judgment, the United States (or its designee) is hereby authorized to take
possession of the Specific Property and to hold such property in its secure custody and control.

8. Pursuant to Title 21, United States Code, Section 853(n}(1), Rule 32.2(b)(6)
of the Federal Rules of Criminal Procedure, and Rules G(4)(a){iv)(C) and G(5){a)(ii} of the
Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government internet site,
www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in newspapers. The United States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific
Property must file a Petition within sixty (60) days from the first day of publication of the Notice
on this official government internet web site, or no later than thirty-five (35) days from the mailing
of actual notice, whichever is earlier.

9. The published notice of forfeiture shal! state that the petition @) shall be for
a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)
shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and
extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances
of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional
facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States
Code, Section 853(n).

10. Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

 
Case 1:18-cr-00882-LTS Document 228 Filed 04/09/21 Page 6 of 7

1i. Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which ail interests will be addressed. All Specific Property forfeited to the
United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the
Money Judgment. The Government agrees to accept the First Payment, the Second Payment, and
the Specific Property as full satisfaction of the Money Judgment.

12. ‘If for any reason the First Payment or Second Payment is not made as
required, then pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek forfeiture of
substitute assets of the Defendant up to the uncollected amount of the Money Judgment.

13. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitabie property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

14. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to
Rule 32.2 of the Federai Rules of Criminal Procedure.

15. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United
States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational

Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York,

New York 10007.

 
Case 1:18-cr-00882-LTS Document 228 Filed 04/09/21 Page 7 of 7

16. The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property/Money Judgment may be executed in one or more counterparts, each of which

will be deemed an original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

THANE REHN

Assistant United States Attorney
One St. Andrew’s Plaza

New York, NY 10007
(212)637-2354

TIEN CHIH WANG

By: __<t Hang

CHIT 20

By: Ve
ROBERT Cc. ZA , RSQ,
Attorney for Defen at
Gottlieb & Janey, LL
Trinity Building
111 Broadway, Suite 701
New York, NY 10006

SO ORDERED:

i

HONORABLE LAURA TAYLOR SWAIN
UNITED STATES DISTRICT JUDGE

4/207 |
DATE

S/P/ ry

DATE

21? (2—-
DATE

Al 121

DATE

 
